Waterman, P. J. The rule is that in actions on contracts, recovery and judgments must be against all or none who are served with process or have appeared. Waugh v. Suter et al., 3 Ill. App. 271; Dow v. Rattle, 12 Ill. 373; Davidson v. Bond, 12 Ill. 84; Faulk v. Kellums, 54 Ill. 188; Kimball et al. v. Tanner, 63 Ill. 519; Felsenthal v. Durand, 86 Ill. 230. Judgment should not have been entered against Margaret Ward without some disposition of the case as to Dennis Ward. It was error to enterjudgment against Margaret Ward and leave the case pending as to Dennis Ward until the ensuing term. The dismissal as to him came too late to cure the defect in the judgment against her. The judgment record was full and complete when judgment was entered against her and could not be changed at a subsequent term. We are compelled to call attention to the defective way in which the abstract in this case is made up. A mere index of the record is not an abstract. Such portions of the record as counsel wish to call attention to should be so abstracted as to show the matter which the court is asked to consider. For the error indicated the judgment of the County Court is reversed and the cause remanded. Reversed and remanded.